Title: From Abigail Smith Adams to John Quincy Adams, 12 March 1812
From: Adams, Abigail Smith
To: Adams, John Quincy



No 4my dear Son
Quincy March 12th 1812

I have already acknowledged the receipt of your Letter by Captain Bainbridge received three weeks Since and Stated that 4 Numbers were missing. Yesterday we received from new york a Letter for your Brother No 25 dated Nov’br 6th which arrived in the Ship Phenix Capt. Freeman 60 Days from Gottenburgh, in which vessel came mr Loring Austin by whom you write that you Sent a Letter for me, which I presume he keeps to deliver himself—your duplicate press coppy of october 21 No 24 was inclosed the original has not come to hand—Your Brother is absent attending the court at Bristol, and I could not refrain breaking the Seals of the Letters to learn the dates & the State of your Healths—there was a passage in your Letter of Nov’br 6th respecting your the two Daughters which has prevented my Sending the Letters to mrs Adams, whose anguish of heart would be opend affresh  is now bleading under the recent wound of occasiond by the Death of her Dear Lovely Infant, too Beautifull even in Death—She We lost her upon the 4th of March, after having Struggled a Month with the hooping Cough—it became too powerfull for her delicate Frame any longer to Sustain, and She expired under it, to the inexpressible Grief of her Parents. She was a lovely and desirable child—but her Heavenly parent calld her to his kingdom, and it is our Duty to Submit however painfull the Struggle—My Letters to you are of late nothing but Messengers of woe—Mr Barlow I Sent to the Secretary of State two Letters to go by Mr Barlow, but unfortunately they did not reach, untill after he Saild as Mr Munroe informd me by Letter. at the Same time he wrote me that he had inclosed them to mr Barlow and forwarded them to the Collector at Newyork to go by the first vessel—I hope you may have got them
The there was one passage in your Letter which gave me much pleasure, as it holds up the prospect of again Seeing you in Your Native Country if it please God to Spair my Life—I am fully of opinion that you could Serve your Country at home with more advantage to her than you can render her abroad—we will not Say anything of Gibes and Geers  Revilings & abuse—that unfortunately is the lot and portion of every Man of Tallents who has hardihood to Stem, the torrent, and Stand in the Gap—but Sterling honesty and integrity will Sustain him through evil report, and finally good Report will be awarded to him—I have already written you my mind with Respect to the Duty which is due to your sons, at this critical period of their Lives—I have just forwarded Letters from them to you, but by what vessel I do not know. I hear every week from them, and in April vacancy Shall have them with me. they are well
The Natural World is in a turmoil as well as the political—we have such accounts of Earthquakes as this Country never before witnessd—the Southern State particularly Georgia & North Carolina Give us accounts of an almost incredible Nature. I do not learn that any lives have been lost—but of Rocks removed, acres Sunk, iruption of a mountain Similar to Vessuvius. there are there is a most extrordanary account from the Mississippa written by a Gentleman by the Name of Peine—but as we have not received a confirmation from any other quarter Some persons Doubt its authenticity. I we have as yet escaped from any Shock that I have heard of altho washington Philadelphia & Nyork have been Slightly affected—I have not mentioned in any of my Letters the awfull and horrible Catastrophy of the Destruction of the Theatre at Richmond in which the lives of many of its most valuable Citizens were involved—Men women and Children all Swallowd up in one general conflagration—with circumstances So agonizing as no tongue can relate no language paint describe—you will no doubt receive accounts of it in the newspapers—
We are now approaching our annual Election. The parties  are as usual contending for the victory altho I think with less bitterness than usual. the Presentments for Libels against all the Newspapers Save one by, the Grand jury has put Parties upon a little more caution. it appears that out of 22 Libels Since june last 92 of them were in one Single paper calld the Scourge—the Printer of which was fined and imprisoned—so that a check has been given to the licentiousness of the press.—
Mr Strong will carry more votes against mr Gerry than any other Man the federal party could have fired upon and the declineing of Mr Greys declineing a ReElection has thrown a damp upon the Spirits of the Friends of the Govr. Mr Gerry has been necessitated to Set his face against the most influential and powerfull Men in the State who were left to pass a set of Resolutions which he could not overlook, without countenancing an opposition to the National Government, and to remove Some Men from office and to make many new appointments which is always unpleasant unless to a vindictive Spirit. these things became necessary in the Present State of our public affairs when a war with England appears almost unavoidable—You will no doubt receive dispatches & newspapers from the Department of State which will give you the great National measures which are neing, an Army of 25 thousand Men is agreed upon and past, a System of taxation adopted in which you will See that they have been obliged to adopt advocate the Same System had to a greater extent than was practiced under the Administration of your Father a Navey has found new and powerfull advocates from the Southern States, and mr Quincy has done himself and State honour by the Speech which I inclose. mr Loyd of the Senate is said to have equald him. Mr Cheves of South Carolina and mr Basset of Virginia with many minor advocats Shine conspicuous upon the page of History—I think they will effect their purpose before the Rising of Congress.—and what is of much value in National Counsels, their has been the greatest unanimity and majority ever experienced Since the commencement of our Government upon all measures of Defence—I still hope that we may be preserved from the calamities of war and that for the Reasons you have Stated and which no doubt the Administration are fully Sensible of—I think Napoleon deserves a higher tone from us. the conduct of his cruizers Privateers are no fairer than Algerine cruizers. they insult our Government, and provoke us to Retaliation. If we had only a respectable protecting Navy we Should not be thus Bearded
